Defendant’s challenge to the voluntariness of his guilty plea is unpreserved (People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. While the court’s brief remarks on the day of the plea were less measured than they should have been, there was nothing coercive, biased or otherwise improper about the court’s exploration of “the strength of the People’s case, the potential sentence to which defendant was exposed under the indictment, and the favorableness of the plea bargain” (People v Crafton, 159 AD2d 271, 271-272 [1990], lv denied 76 NY2d 733 [1990]). In light of all the relevant factors, including, among other things, the reasonableness of the bargain and defendant’s experience (see People v Garcia, 92 NY2d 869 [1998]), we find that defendant’s plea was voluntarily made. The court did not exhibit undue hostility to defendant or improperly urge him to plead guilty.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and AbdusSalaam, JJ.